SECOND DIVISION
                            MILLER, P. J.,
         MERCIER, J., and SENIOR APPELLATE JUDGE PHIPPS

                    NOTICE: Motions for reconsideration must be
                    physically received in our clerk’s office within ten
                    days of the date of decision to be deemed timely filed.
                               https://www.gaappeals.us/rules

                    DEADLINES ARE NO LONGER TOLLED IN THIS
                    COURT. ALL FILINGS MUST BE SUBMITTED WITHIN
                    THE TIMES SET BY OUR COURT RULES.


                                                                   February 22, 2021



In the Court of Appeals of Georgia
 A20A1941. SCRIVEN v. THE STATE.

      MERCIER, Judge.

      A jury found Terrance Scriven guilty of aggravated assault, possession of a

firearm during the commission of a crime, and possession of a firearm by a convicted

felon, and he was subsequently convicted. Following his convictions, Scriven filed

a motion for new trial, which the trial court denied. He appeals, arguing that the trial

court erred in charging the jury and by admitting his statement into evidence. He also

claims that he received ineffective assistance of counsel at trial. Finding no basis for

reversal, we affirm.

      Viewed in the light most favorable to the verdicts, the evidence presented at

trial showed the following. See Morris v. State, 308 Ga. 520 (1) (842 SE2d 45)

(2020). On October 3, 2012, the victim was drinking outside a package store with a
group that included Scriven. The individuals in the group were making fun of each

other, and the victim told the group, “you guys, been in and out . . . of prison . . . you

may have a boyfriend up in there,” and then called the group, including Scriven, a

homophobic slur. Scriven walked to his vehicle and drove away.

        After approximately 15 minutes, Scriven returned to the area and asked where

the victim was, using a racist slur. The victim approached Scriven and said he was

“right here.” Scriven then pulled out a gun and demanded that the victim apologize.

The victim “didn’t want to say anything else to provoke him to pull the trigger” so he

refused, “turned around and walked off[.]” As the victim was walking away, Scriven

shot him in the left arm. The victim ran inside the store, and as he was running he

heard a second shot, but he was not hit by the second bullet.

        The victim was transported to the hospital, where he told the investigating

deputy that Scriven had shot him. No weapons were recovered from the victim’s

person, and the victim testified that he did not have a weapon on his person at the

time.

        The deputy interviewed Scriven, and a video recording of the interview was

played at trial. During the interview, Scriven stated that on the night in question, the

victim and the group were sitting on a truck joking around when the victim called

                                            2
everyone in the group homosexuals. The victim pulled out a knife, threatened to rape

him, and pushed Scriven off of the truck. Scriven then walked away to get a gun he

had observed a stranger put under a truck tire. Armed with the gun, Scriven walked

back to the victim and told him he would give the victim until the count of three to

apologize. The victim refused and began to run away, while still holding the knife.

Scriven counted to two and fired the gun towards the victim twice, hitting the victim

once.

        1. Scriven claims that the trial court erred by refusing to give his requested

justification jury instructions. “To authorize a requested jury instruction, there need

only be slight evidence supporting the theory of the charge. Whether the evidence

presented is sufficient to authorize the giving of a charge is a question of law.”

Reddick v. State, 301 Ga. 90, 90 (1) (799 SE2d 754) (2017) (citation and punctuation

omitted.)

        Scriven contends that justification was his sole defense and the trial court erred

by refusing to give the charge. However, “[a] charge on the defendant’s sole defense

is mandatory only if there is some evidence to support the charge. When a defendant

raises the affirmative defense of justification, he must present evidence that he was

justified in using deadly force. The burden then shifts to the State to disprove that

                                            3
defense beyond a reasonable doubt.” Porter v. State, 272 Ga. 533, 534 (3) (531 SE2d

97) (2000) (citations and punctuation omitted). As with the defendant in Porter,

Scriven offered no evidence at trial. He relied solely on his custodial statement to

carry his burden of production.

      A person is justified in threatening or using force against another when
      and to the extent that he or she reasonably believes that such threat or
      force is necessary to defend himself or herself or a third person against
      such other’s imminent use of unlawful force; however, except as
      provided in Code Section 16-3-23, a person is justified in using force
      which is intended or likely to cause death or great bodily harm only if
      he or she reasonably believes that such force is necessary to prevent
      death or great bodily injury to himself or herself or a third person or to
      prevent the commission of a forcible felony.


OCGA § 16-3-21 (a) (emphasis supplied).

      In Porter, the victim and the defendant engaged in a physical fight in the

backseat of a car, the victim attempted to run away from the scene and the defendant

shot the fleeing unarmed victim. Supra at 533. The Porter defendant said in his

statement that he was scared and that he believed that the victim had other guns. Id.

at 534. The Supreme Court found that it was not error for the trial court to refuse to

provide the self defense jury charge because “any imminent threat of harm which may


                                          4
have occurred in the back seat of the vehicle had ended when both men emerged.” Id.

at 535 (3).

       Similarly, while there was some evidence in this case that the victim had a

knife and had made threatening comments to Scriven, Scriven admittedly left and

returned to the scene armed with a gun, sought out the victim, demanded an apology,

and counted to two before shooting the victim as the victim ran away. There was no

imminent threat and thus no evidence that Scriven’s actions were justified. The trial

court did not err in refusing to charge the jury on justification. See id.; Carter v. State,

285 Ga. 565, 565-567 (2) (678 SE2d 909) (2009) (following a physical altercation

between the victim and the defendant, victim was shot by defendant as he was

running away; the jury charge of justification was not warranted even though the

victim had previously threatened a third party and may have had a knife).

       2. Scriven argues that the jury charges regarding circumstantial evidence were

inconsistent and given in error. “A jury instruction must be adjusted to the evidence

and embody a correct, applicable, and complete statement of law.” Morris, supra at

529 (4) (citation and punctuation omitted).

       In reviewing a challenge to the trial court’s jury charge, we view the
       charge as a whole to determine whether that court fully and fairly


                                             5
       instructed the jury on the law of the case. If the jury is charged in such
       a manner as to work no prejudice to the defendant, then this Court will
       not consider a challenge to the wording of isolated segments.


Watkins v. State, 265 Ga. App. 54, 54 (592 SE2d 868) (2004) (citation and

punctuation omitted).

       The trial court’s first charge on circumstantial evidence followed the Georgia

pattern jury charges. See Suggested Pattern Jury Instructions, Vol. II: Criminal Cases

(2020), § 1.3.20. As to the second circumstantial evidence charge, the trial court

stated that:

       I charge you that aggravated assault and possession of a firearm during
       the commission of a crime may be shown by circumstantial evidence. In
       order to support a conviction, the evidence need not exclude every
       inference or hypothesis except the guilt of the accused, but only
       reasonable inferences and hypotheses, so as to justify the inference
       beyond a reasonable doubt of guilt.


       This was not an incorrect statement of law. See Jones v. State, 299 Ga. 377,

379-380 (1) (b) (788 SE2d 477) (2016); Smith v. State, 309 Ga. App. 466, 468 (710

SE2d 654) (2011); OCGA § 24-14-6. While the verbiage in the second sentence may

not be as clear as desired, jury charges must be read as a whole, and the jury was

properly instructed as to how to interpret circumstantial evidence. Moreover, the

                                           6
primary evidence against Scriven (the victim’s testimony and Scriven’s statement)

was direct. See Stubbs v. State, 265 Ga. 883, 884-885 (2) (463 SE2d 686) (1995)

(“[t]raditionally, the term ‘direct evidence’ pertains to the testimony of witnesses”).

Scriven has offered no evidence that the jury was confused or misled by the

circumstantial evidence instructions. As such, this enumeration of error fails. See

generally Morris, supra at 530 (4); Watkins v. State, 265 Ga. App. 54, 57 (4) (592

SE2d 868) (2004) (“Even if an instruction is not as clear and precise as desired, it

provides no basis for reversal absent danger of prejudice to the defendant”) (citation

and punctuation omitted).

      3. Scriven claims that the trial court erred by admitting his statement into

evidence because the trial court failed to determine whether he was mentally

competent at the time of his statement. On review of the admissibility of a defendant’s

statement, the finding of a trial judge will not be overturned unless clearly erroneous.

See Nelms v. State, 255 Ga. 473, 474 (1) (340 SE2d 1) (1986).

      At the Jackson-Denno hearing, the deputy testified that he interviewed Scriven

after advising him of his Miranda rights and that Scriven did not appear to be under

the influence of alcohol or drugs. He also testified that he did not threaten or coerce

Scriven, or make any promises in order to obtain a statement. A video recording of

                                           7
the interview was played. Scriven testified at the hearing that at the time he gave his

statement he was “tired” and that he had been woken up at five o’clock in the

morning. Scriven stated: “I just was ready to get it over with, but I told him the truth

about the incident.” During the statement, Scriven stated that he had been diagnosed

as bipolar and a paranoid schizophrenic, but that he was on his medication.

      “A person who is mentally ill can be competent to make a voluntary

confession.” Johnson v. State, 256 Ga. 259, 260 (4) (347 SE2d 584) (1986). “Further,

a mere showing that a person who confessed to a crime may have suffered from some

mental disability is not a sufficient basis on which to exclude the statement.” Brooks

v. State, 271 Ga. 698, 699 (2) (b) (523 SE2d 866) (1999) (citation and punctuation

omitted). Here, the deputy stated that he did not coerce Scriven or offer any

inducements, the video of the statement was played and Scriven himself did not claim

to be too mentally ill to give a voluntary confession. Instead he claimed that he did

not understand his right to have a lawyer present because he “was so tired [he] was

ready to get back to the bed.” Considering the testimony of the deputy and Scriven,

and following our review of the videotaped statement, we cannot find that the trial

court clearly erred in concluding that Scriven was mentally competent when he

incriminated himself. Therefore, admission of Scriven’s statement was a proper

                                           8
evidentiary ruling. See generally Nelms, supra at 474 (1); Fuss v. State, 271 Ga. 319,

320-321 (2) (519 SE2d 446) (1999).

      4. Scriven claims that he received ineffective assistance of counsel. In order to

succeed in his ineffective assistance of counsel claim, Scriven

      has the burden of proving both that the performance of his lawyer was
      professionally deficient and that he was prejudiced as a result. To prove
      deficient performance, [Scriven] must show that his trial counsel acted
      or failed to act in an objectively unreasonable way, considering all of the
      circumstances and in light of prevailing professional norms. To prove
      resulting prejudice, [Scriven] must show a reasonable probability that,
      but for counsel’s deficiency, the result of the trial would have been
      different. In examining an ineffectiveness claim, a court need not
      address both components of the inquiry if the defendant makes an
      insufficient showing on one.


Morris, supra at 530-531 (6) (citations and punctuation omitted).

      (a) Scriven claims that his trial counsel was ineffective for failing to object to

the deputy’s opinion testimony about his statement. At both the Jackson-Denno

hearing and the trial, the deputy who interviewed Scriven testified that based on his

experience as a law enforcement officer, Scriven gave his statement freely and

voluntarily.



                                          9
      The deputy also testified that he fully advised Scriven of his Miranda rights

and that Scriven indicated he understood them, that Scriven did not request a lawyer

or that questioning be stopped, and that no offer of benefit or threats were made to

induce the statement. See Owens v. State, 161 Ga. App. 184 (288 SE2d 262) (1982)

(admission of officer’s testimony at trial that defendant’s pretrial statement was given

freely and voluntarily was not done in error where officer testified to the

circumstances giving rise to the statement.) Further, the trial court instructed the jury

that they were to determine for themselves whether Scriven’s statement was freely

and voluntarily given. As in Owens, the deputy testified to the circumstances which

gave rise to the statement and since the facts were also presented to the members of

the jury, they were able to draw their own conclusions. See id. As such, the testimony

was not improper opinion testimony, and Scriven’s trial counsel was not ineffective

for failing to make a meritless objection. See Owens, supra; Wesley v. State, 286 Ga.
355, 356 (3) (a) (689 SE2d 280) (2010) (“failure to make a meritless objection cannot

be evidence of ineffective assistance”).

      (b) Scriven contends that trial counsel was ineffective for not requesting a

limiting instruction regarding Scriven’s statement during the jury charge. Prior to

Scriven’s statement being played at trial, the trial court gave a limiting instruction

                                           10
regarding other crimes that Scriven spoke about during his statement. However,

Scriven contends that trial counsel should have requested that the limiting instruction

be repeated during the jury charge.

      During the charge conference, the trial court stated that it was not going to give

a limiting instruction regarding Scriven’s statement. Scriven’s counsel had initially

requested the charge and then stated that he would like to withdraw the request

because he did not “want the jury to think that the State has proved any other

wrongs[.]” Scriven has failed to meet his burden to show that trial counsel’s decision

was not a reasonable trial strategy or that such a request would have affected the

outcome of the trial. See Phillips v. State, 285 Ga. 213, 220 (5) (c) (675 SE2d 1)

(2009) (“Where trial counsel testifies that he chose not to seek a limiting instruction

because he did not wish to draw attention to the prior convictions, the omission was

trial strategy and not evidence of ineffective assistance of counsel.”).

      (c) Scriven contends that his trial counsel was ineffective for failing to request

a limiting instruction after the victim testified that the members of the group drinking

outside of the package store, including Scriven, had previously been imprisoned.

Scriven’s trial counsel testified that he did not object to the victim’s statement



                                          11
because he did not want to draw further attention to it, and the statement was part of

the res gestae.

      “It is well established that a witness’ passing reference to a defendant’s past

criminal record . . . does not improperly place his character in issue.” Brown v. State,

307 Ga. 24, 33 (6) (a) (834 SE2d 40) (2019) (citation and punctuation omitted). The

passing reference by the victim that all of the members of the group had been in and

out of prison did not amount to improper character evidence, and trial counsel’s

failure to request a limiting instruction does not amount to ineffective assistance of

counsel. See generally id.

      (d) Scriven argues that trial counsel was ineffective for failing to “adequately”

research and prepare a mental health defense, particularly with respect to the

admission of his statement to the police. Setting aside whether trial counsel should

have requested a psychological evaluation of Scriven’s mental state at the time of the

statement, Scriven has failed to show that he was prejudiced in any way by the failure

of his counsel to do so. See Valentine v. State, 293 Ga. 533, 537 (3) (748 SE2d 437)

(2013). To establish prejudice, Scriven “must offer more than speculation.” Id.

(citation and punctuation omitted). But he has pointed to no expert testimony or other

evidence showing what an evaluation would have revealed, or whether it would have

                                          12
been favorable to the defense, had counsel requested one. See id. Scriven has not

shown a reasonable probability that the result of his trial would have been any

different if his counsel had pursued a mental health defense. See id.

      (e) Scriven claims that he was not properly advised by his counsel regarding

the consequences of being sentenced as a recidivist when he received the State’s plea

offer. Prior to the trial, the State filed notice to seek recidivist punishment. The day

before trial, the State made a plea offer for 20 years with the first 15 years to serve in

prison and the remaining 5 to serve on probation. The details of the plea offer were

read into the trial record. Specifically, it was discussed that if Scriven did not accept

the offer he was an “(a) and (c) recidivist, so he is looking at 30 years in prison day-

to-day.” Scriven’s trial counsel stated that he had an opportunity to discuss the offer

with Scriven and that Scriven still wished to proceed with trial.

      At the hearing for the motion for new trial, Scriven’s trial counsel testified that

he did not “believe” that he explained the consequences of being sentenced as a

recdivist to Scriven prior to trial, but that he was “not absolutely sure[.]” However,

he normally would have gone over recidivist sentencing with his clients. Scriven

testified at the hearing that his trial counsel did not explain recidivist sentencing and

its impact on parole eligibility, and he claimed that if his counsel had explained it to

                                           13
him, he would have accepted the plea offer. According to Scriven: “I never would

have went to trial knowing that my punishment would have been without the

possibility of parole.”

       Scriven’s trial occurred in 2013. Under Georgia precedent, prior to 2015,

“counsel was not required to advise a defendant of parole eligibility with regard to

a plea agreement.” Swann v. State, __ Ga. ___, (2) (b) (850 SE2d 137) (S20A0767)

(decided October 19, 2020). Given the clear precedent at the time, “it was not

professionally deficient for counsel to either fail to predict the future or to seek to

create new law.” Id. “As such, [Scriven]’s trial counsel cannot be held

constitutionally ineffective for failing to do something he was not required to do at

the time.” Id.

       (f) Finally, the cumulative prejudice from any assumed deficiencies is

insufficient to show a reasonable probability that the results of the proceedings would

have been different in the absence of the alleged deficiencies. The evidence against

Scriven was considerable with respect to each of his convictions and included the

victim’s account, as well as Scriven’s own statement. See generally Brown, supra at

36 (6) (i).

       Judgment affirmed. Miller, P. J., and Senior Judge Herbert E. Phipps., concur.

                                          14
15